Citation Nr: 1211745	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-24 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for type II diabetes mellitus.

In June 2010, the Board remanded the claim for additional development.  


FINDING OF FACT

Diabetes mellitus was first demonstrated long after service and is not etiologically related to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated during active duty service, and its incurrence or aggravation during service may not be presumed.  38 U.S.C.A. §§ 1110, 1112(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in February 2006, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the Veteran was advised to submit all relevant evidence in his possession in the February 2006 letter.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by a March 2006 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been afforded a VA examination or medical opinion in response to his claim but no such examination or opinion is required.  The Veteran contends that he developed diabetes due to herbicide exposure during service.  As discussed below, the record does not show that the Veteran served in areas where herbicides were used.  Diabetes was diagnosed more than 30 years after his discharge and there is no evidence directly linking the disability to service.  The Veteran has not reported a continuity of symptoms and no medical professional has linked diabetes to service.  Hence the evidence does not indicate that the claimed disabilities may be related to service and a VA examination is not "necessary" pursuant to 38 C.F.R. § 3.159(c)(4).

The issue on appeal was previously before the Board in June 2010, when it was remanded for additional development.  In accordance with the remand instructions, records demonstrating the locations in which the Veteran's unit served in Korea, records of any temporary duties assigned to the Veteran, and records showing that the Veteran was sent to the DMZ for any purpose were requested from the proper sources.  The location in which his unit served in Korea was confirmed as being well south of the DMZ and morning reports were negative for any mention of his name or his assignment to temporary duty in the DMZ.  

Records demonstrating how he reached his unit upon arrival in Korea were not obtained, but the Veteran has provided this information, and has not reported that his route took him into the DMZ.  Morning reports from his service in 1970 were not researched, because the Department of Defense (DOD) has only identified use of herbicides until July 1969 in Korea and only in the DMZ.  Hence, the additional development could not serve to assist the Veteran in substantiating his claim, and the fact that this development was not completed is not prejudicial to the Veteran.  

A supplemental statement of the case was issued in February 2012.  Since the record reflects compliance with the June 2010 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Manual provisions adopted by the Veterans Benefits Administration provide procedures that will be followed with regard to claims based on herbicide exposure outside Vietnam.  M21-1MR, Part IV, Subpart ii, 2.C.10.  The RO and Appeals Management Center (AMC) complied with these provisions by attempting to verify that the Veteran served in the Korean DMZ, as alleged; and by checking DOD's inventory of herbicide operations to see if herbicides were used as alleged.  See AMC memorandum dated in January 2012; JSRRC response dated in February 2008. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred type II diabetes mellitus as a result of herbicide exposure during service, both in Korea and while working as a chemical lab specialist at Fort McClellan, Alabama.  

The Veteran's service records demonstrate service in Korea as a chemical lab specialist from May 1969 to March 1970 with the 8th Army's 121st Medical Detachment.  The DOD has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  The Veteran did not serve with one of the identified units.  

In a September 2007 notice of disagreement and August 2008 VA Form 9, the Veteran stated that he landed in Korea at Kimpo Air Force Base, was transported from the 177th replacement center to Camp Casey, and was then transported to the 8th Army 121st Evacuation Hospital.  Each location reported by the Veteran is well south of the DMZ, and the Veteran does not contend otherwise.  

Service records confirm that the 121st Medical Detachment was based in Pupyong, Korea, well south of the DMZ, between October 1958 and September 1973.  

In December 2012, the Joint Service Records Research Center (JSRRC) stated that research conducted in conjunction with the United States Army Center for Military History revealed that information about temporary duty (TDY) assignments should be documented in the Veteran's Official Military Personnel File (OMPF) maintained at the National Personnel Records Center (NPRC) in St. Louis.  The records in the Veteran's OMPF obtained from the NPRC do not demonstrate any TDY assignments.  

A request was also sent for any remarks regarding the Veteran in his unit's morning reports from June to December 1969.  A request to research the reports during the Veteran's 1970 service was not conducted as the DOD reported that use of herbicides ended in July 1969.  A November 2011 response stated that the allegation had been investigated and the morning reports did not include any remarks regarding the Veteran.  

The Veteran is competent to report that he was sent to the DMZ during his service in Korea.  The service department records pertaining to him and his unit weigh against his reports.  

Regarding the Veteran's claim that he was exposed to herbicides while working as a chemical lab specialist at Fort McClellan, in February 2008 the JSRRC confirmed that there was no documentation of any chemical materials, including herbicides, being used or stored at Fort McClellan during the time the Veteran served there in the chemical corps.  

The service department records contradict the Veteran's reports of herbicide exposure at Fort McClellan, and being sent on TDY to the DMZ.  The Veteran's reports are, therefore, not credible with regard to the claimed herbicide exposure.  Because herbicide exposure during service has not been demonstrated, the claimed disabilities are not subject to presumptive service connection on the basis of such exposure.  

Notwithstanding this fact, the Veteran could still establish service connection for these conditions with competent evidence that they were directly incurred in service, were present during other presumptive periods, or by submitting medical or scientific evidence that they were in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The record demonstrates that diabetes was first identified in January 2001, more than 30 years after discharge from service.  Service treatment records are negative for any treatment for, or diagnosis of, diabetes and a January 1970 blood sugar test was negative.  

The Veteran has not asserted any continuity of symptomatology beginning in service, and there is no medical opinion linking the current diabetes to service.  
Therefore, the preponderance of the evidence is against a finding of service connection for type II diabetes mellitus on a direct or presumptive basis.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for type II diabetes mellitus is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


